Citation Nr: 0006878	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-41 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether the veteran has timely appealed a May 1995 RO 
decision which denied service connection for tendonitis of 
the right shoulder and right arm, service connection for a 
back disability, service connection for residuals of stress 
fractures of the legs, and service connection for bladder 
dysfunction.

2.  Whether the veteran has timely appealed a January 1996 RO 
decision which denied service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for tendonitis of the 
right shoulder and right arm.  

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for residuals of stress 
fractures of the legs.

6.  Entitlement to service connection for bladder 
dysfunction.

7.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1984 
to December 1984, and she had active duty from October 1985 
to September 1992.

This case came to the Board of Veterans' Appeals (Board) from 
decisions of the VA RO which denied service connection for 
tendonitis of the right shoulder and right arm, a back 
disability, residuals of stress fractures of the legs, 
bladder dysfunction, and a psychiatric disorder; the RO also 
found the veteran did not timely appeal the adverse decisions 
on service connection.  In a May 1998 decision, the Board 
determined that the veteran had not submitted timely appeals 
of a February 1994 RO decision (which denied service 
connection for tendonitis of the right shoulder and right 
arm, a back disability, residuals of stress fractures of the 
legs, and bladder dysfunction), and of a May 1995 RO decision 
(which denied service connection for a psychiatric disorder).  
As the appeals were found untimely, the Board did not address 
the merits of the claims for service connection.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 1999 
memorandum decision, the Court agreed that (with respect to 
the February 1994 RO decision) the veteran did not file a 
timely substantive appeal on the issues of service connection 
for tendonitis of the right shoulder and right arm, a back 
disability, residuals of stress fractures of the legs, and 
bladder dysfunction; and the Court also agreed that (with 
respect to the May 1995 RO decision) the veteran did not file 
a timely substantive appeal on the issue of service 
connection for a psychiatric disorder.  However, the Court 
also decided that the veteran's November 1995 VA Form 9 could 
qualify as a notice of disagreement to a May 1995 rating 
decision (with respect to the issues of service connection 
for tendonitis of the right shoulder and right arm, a back 
disability, residuals of stress fractures of the legs, and 
bladder dysfunction), and a January 1997 statement by the 
veteran's representative could qualify as a notice of 
disagreement to a January 1996 rating decision (with respect 
to the issue of service connection for a psychiatric 
disorder).  The Court vacated the May 1998 Board decision, 
and remanded the case to the Board for a determination as to 
whether the veteran submitted timely substantive appeals of 
the RO decisions identified by the Court.  The case was 
subsequently returned to the Board.

In the present Board decision, the issues of timeliness of 
appeals (listed on the cover page) have been reframed to 
comport with the Court's decision.  After finding the appeals 
timely, the Board has also addressed the underlying issues of 
service connection (listed on the cover page).  

[An issue of entitlement to an increased rating for service-
connected asthma was remanded by the Board in May 1998.  
Remand action by the RO has not yet been completed on that 
issue, and such issue is not addressed in the present Board 
decision.]


FINDINGS OF FACT

1.  The RO denied service connection for tendonitis of the 
right shoulder and right arm, a back disability, residuals of 
stress fractures of the legs, and bladder dysfunction in a 
May 1995 RO decision; the veteran was notified of this 
decision by a letter in May 1995; she filed a notice of 
disagreement in November 1995; in February 1997, the RO 
issued a statement of the case on these issues; and in March 
1997, the veteran submitted a substantive appeal as to these 
issues.  

2.  The RO denied service connection for a psychiatric 
disorder in a January 1996 decision; the veteran was notified 
of this decision by a letter in March 1996; she filed a 
related notice of disagreement in January 1997; in February 
1997, the RO issued a statement of the case on this issue; 
and in March 1997, the veteran submitted a substantive appeal 
as to this issue.

3.  The veteran's current tendonitis of the right shoulder 
and arm began during her active duty.

4.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a back 
disability, residuals of stress fractures of the legs, 
bladder dysfunction, and a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The veteran has submitted timely appeals with respect to 
the claims for service connection for tendonitis of the right 
arm and right shoulder, a back disability, residuals of 
stress fractures of the legs, bladder dysfunction, and a 
psychiatric disorder.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

2.  The veteran's tendonitis of the right shoulder and arm 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran has not submitted well-grounded claims for 
service connection for a back disability, residuals of stress 
fractures of the legs, bladder dysfunction, and a psychiatric 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty for training from July 1984 
to December 1984, and she had active duty from October 1985 
to September 1992.

A review of the available service medical records shows that 
a physical profile dated in October 1985 reflects that the 
veteran had chronic bilateral leg pain secondary to stress 
reaction, and was limited in her physical activities due to 
such condition.  The veteran's physical profile (PULHES) 
included L-2 (slightly below normal) for the lower 
extremities. 

Two physical profiles dated in October 1988 reflect that the 
veteran had chronic bilateral leg pain, described as history 
of tibia stress reaction, and was limited in her physical 
activities due to such condition.  The veteran's physical 
profile (PULHES) included L-2 for the lower extremities.  A 
September 1989 sick slip shows that the veteran complained of 
pain in the shoulder and stiffness; she was returned to duty.
A February 1990 sick slip shows that the veteran was treated 
for low back pain and returned to duty.  

An October 1990 treatment note shows that the veteran 
complained of pain in both great toes and in her low back.  
She said the back pain began two days previously, and that 
she had it prior to that time as well.  The pertinent 
diagnosis was status post recurrent low back pain.  A 
November 1990 consultation request shows that the veteran had 
a permanent physical profile at her last duty station, and 
needed her profile changed.  On orthopedic consultation, the 
examiner noted that the veteran had multiple complaints, 
including the right shoulder, the dorsal spine, and left leg 
pain.  A November 1990 treatment note shows that the veteran 
reported right arm pain since that morning; she stated that 
she wanted her physical profile changed.  The diagnostic 
assessment was tendonitis.  A November 1990 sick slip notes 
that the veteran was placed on a duty profile due to 
tendonitis.  A November 1990 treatment note shows that the 
veteran presented with multiple complaints.  She reported 
right shoulder pain, right upper arm pain, and dorsal spine 
pain; the examiner indicated that he was unable to 
substantiate the veteran's subjective complaints with 
objective findings.  The examiner noted that the veteran 
complained of left tibia pathology after he finished 
examining her right shoulder and dorsal spine, and such was 
deferred for a later visit.  

A December 1990 treatment note shows that the veteran 
reported a history of left tibia problems beginning in 1984, 
when she walked in sand and strained her left tibia.  She 
stated that she was placed on a physical profile for one week 
at that time.  The veteran reported that a bone scan was 
performed in 1988 and revealed a stress fracture.  The 
examiner scheduled a bone scan of both tibia.  A December 
1990 bone scan showed that the veteran was examined to rule 
out a stress fracture of the tibia; the diagnostic impression 
was that there was no evidence of stress fracture or stress 
periosteal reaction.  The examiner opined that the activity 
in the right proximal posterior tibia might represent an 
entesopathy at the insertion sites of the hamstring 
musculature.  A January 1991 treatment note shows that a bone 
scan report, an X-ray study and an orthopedic examination did 
not reveal a stress fracture of the left tibia.  The examiner 
stated that the veteran's subjective complaints could not be 
substantiated with his objective findings.  The diagnosis was 
no abnormality of the left tibia according to the present 
examination.  

A January 1991 consultation request noted that the veteran 
requested clarification of her profile status.  She reported 
that she had been placed on a permanent profile in 1988, with 
no running, for left tibia pathology.  She said she had been 
evaluated in December 1990, and no pathology was detected at 
that time.  A January 1991 treatment note shows that the 
veteran reported that she had arm pain since that morning, 
and she had a numb pain from her elbow to her shoulder.  She 
related that she had done a number of push-ups the previous 
day to prepare for a physical fitness test.  The examiner 
noted that the examination was unremarkable; the diagnostic 
impression was possible tendonitis.  A February 1991 
treatment note showed decreased range of motion in the right 
elbow and shoulder; the diagnostic assessment was status post 
tendonitis.  She was placed on a ten-day physical profile. On 
orthopedic consultation in February 1991, the veteran 
reported a history of a left tibial stress fracture in 1985, 
and said she now had no significant symptoms.  She also 
reported that she had low back pain (a "catch in the back") 
in 1988, which was now resolved with mild intermittent pain.  
She also reported right upper extremity pain of the arm 
versus the elbow in November 1990; she complained of pain 
with activity.  The examiner indicated that there were 
multiple complaints without physical findings, and 
recommended that the veteran resume physical activities.  The 
veteran's physical profile (PULHES) included U-1 and L-1 
(normal) for the upper and lower extremities.

A February 1991 physical profile noted that the veteran was 
permitted to resume activities, and had resolved tibial 
stress fractures and low back pain.  The veteran's physical 
profile (PULHES) included U-1 and L-1 (normal) for the upper 
and lower extremities, respectively.  A July 1991 treatment 
note shows that the veteran reported a six-day history of 
pain in her shins; she gave a history of stress fractures, 
and said she had previously been placed on a "permanent 
profile" for tibial stress fractures.  She complained of 
chronic bilateral leg pain, said her profile had been lifted 
earlier that year, and requested that the profile be 
reinstated.  The diagnosis was chronic leg pain.  On 
orthopedic consultation in July 1991, the veteran complained 
of bilateral leg pain.  She reported that in 1985 she had 
been placed on a physical profile based on stress fractures 
which were shown on bone scan.  She noted that her profile 
had been downgraded and she had leg pain with unit runs.
A July 1991 bone scan was performed to rule out stress 
fractures; the diagnostic impression was no evidence of 
stress fractures, with no significant change from the prior 
study in December 1990.  

An August 1991 orthopedic clinic note shows that the examiner 
reviewed the bone scan, and stated that there was no evidence 
of a stress fracture on X-ray study or bone scan, and 
indicated that there was no reason for the veteran to be 
placed on a physical profile.  An August 1991 treatment note 
shows that the veteran presented with complaints of a 
headache for the past twelve hours; she reported job stress 
and difficulty falling asleep.  The diagnoses were sinusitis 
and muscle contraction headaches.  The examiner prescribed 
antibiotic and antidepressant medication.  A December 1991 
treatment note shows that the veteran complained of right 
elbow pain and a history of tendonitis; the diagnostic 
assessment was questionable tendonitis.

By a letter dated in June 1992, the veteran stated that part 
of her service medical records were missing, as they were 
stolen.  She asserted that she incurred stress fractures in 
basic training, and that such resulted in a permanent 
profile.  She also asserted that she incurred a low back 
disability during service, and was placed on a profile for 
this condition.  She related that she was hospitalized for 
bladder malfunctioning in May 1989, and was treated for back 
and shoulder pain in September 1989.

In June 1992 (while still on active duty), the veteran 
submitted claims for service connection for stress fractures, 
which she claimed were incurred in November 1987, low back 
pain, which she claimed was incurred in April 1987, bladder 
malfunction, which she claimed was incurred in May 1989, and 
right shoulder tenderness, which she claimed was incurred in 
November 1990.  She related that she was receiving ongoing 
care for these conditions at Doctor's Hospital in Lanham, 
Maryland.

A July 1992 treatment note shows that the veteran underwent a 
gynecological examination; the examiner noted that she had a 
known history of fibroids, and was being examined for a 
follow-up of that condition.  The veteran reported recent 
bladder pressure.  The diagnostic assessment was a fibroid 
uterus which was increasing in size, with obscured adnexa.

In a report of medical history completed in September 1992, 
for the service separation examination, the veteran denied a 
history of recurrent back pain, depression or excessive 
worry, nervous trouble, and a painful or "trick" shoulder 
or elbow.  She reported a history of swollen or painful 
joints, arthritis, rheumatism or bursitis, and bone, joint or 
other deformity.  The reviewing examiner noted that the 
veteran reported a history of bilateral shin splints, and 
tendonitis and weakness of the right shoulder.  On medical 
examination performed for separation purposes in September 
1992, the veteran's upper extremities, lower extremities, 
spine, genitourinary system, and psychiatric system were all 
clinically normal.  No disqualifying defects were found, and 
the veteran's physical profile (PULHES) included U-1 and L-1 
(normal) for the upper and lower extremities. 

Post-service medical records from Walter Reed Army Medical 
Center reflect that the veteran underwent a total vaginal 
hysterectomy in November 1992.  The discharge summary shows 
that the veteran reported a history of urinary tract 
infections, but had no current genitourinary symptoms.  She 
later complained of short spurts of urine with coughing, and 
a history of urinary tract infection.  A January 1993 
consultation request reflects that the veteran reported a 
history of depression for the past several months; she 
related several stressors including status post total 
abdominal hysterectomy, asthma, an unplanned early separation 
from military service, and the recent death of her son.  The 
provisional diagnosis was major depressive episode versus 
organic mood disorder (steroid treatment).

At a December 1992 VA examination, the veteran reported a 
single episode of urinary retention in 1989 secondary to 
uterine fibroids, and said she now had no genitourinary 
complaints following a hysterectomy for fibroids with 
associated urinary frequency.  On examination, the examiner 
noted the veteran's single episode of urinary retention in 
1989, and indicated that the veteran was currently 
asymptomatic and had no urinary incontinence.

At a December 1992 VA general medical examination, the 
veteran reported that during basic training in 1984, she 
experienced anterior leg pain after walking in sand, and 
subsequently experienced pain with physical training.  She 
stated that the condition was currently not bothersome with 
her usual activity including walking, and said she had 
exacerbations primarily with strenuous exercise.  She 
reported that she incurred a back injury in 1988 when she 
bent over to try on clothes and was unable to straighten up.  
She stated that her back was painful for one week, but her 
symptoms had resolved for the most part.  She said that she 
still had periodic discomfort of the low back when sitting at 
her desk for a prolonged time.  She denied pain radiation and 
weakness.  She reported an episode of right shoulder pain in 
1990, which extended to the lateral upper arm and elbow and 
was associated with weakness of the right arm.  She said no 
trauma was involved, but she was unable to raise her arm to 
salute for one week.  She related that there was gradual 
improvement, but she still occasionally experienced right 
shoulder discomfort.
On examination, there was no deformity or point tenderness of 
the anterior legs or right shoulder.  On examination of the 
lumbar spine, there was no point tenderness, atrophy, or 
swelling.  X-ray studies of the lumbar spine and right 
shoulder were normal.  The pertinent diagnoses were status 
post shin splints/questionable stress fractures of the lower 
legs with recurrence on vigorous exercise, muscular low back 
pain rule out osteoarthritis, and likely muscular shoulder 
pain versus mild osteoarthritis of the right shoulder.

At a December 1992 VA gynecological examination, the veteran 
reported stress incontinence, and said she had a hysterectomy 
in November 1992.  She reported a history of questionable 
stress incontinence prior to surgery but was now 
asymptomatic.  The diagnosis was uterine fibroids, now 
removed, status post total abdominal hysterectomy for 
fibroids in November 1992, with no evidence of disability 
from surgery.

VA outpatient treatment records dated from 1993 to 1994 
reflect treatment for a variety of conditions, including 
adjustment disorder with depression.  A February 1993 VA 
psychiatric consultation noted that the veteran underwent a 
hysterectomy in November 1992 for endometriosis and a large 
fibroid, was diagnosed with asthma in February 1992, and her 
only child was killed in January 1993.  She had reportedly 
been drinking a little too much, eating too much, and was 
unable to sleep.  On examination, she was well-oriented, had 
a good memory, and was not psychotic, suicidal, or homicidal.  
The diagnostic impression was dysthymia, acute, moderately 
severe; Trazodone was prescribed.  A December 1993 treatment 
note shows that the veteran reported an acute onset of back 
pain and muscle spasm; she denied trauma.  On examination, 
the examiner noted that the pain was in the left thoracic 
area; a diagnosis was not indicated.  A March 1994 treatment 
note from the mental hygiene clinic noted that the veteran 
had terminated therapy without discussion with the doctor; 
the doctor diagnosed adjustment disorder with depression and 
said the veteran was on her way to recovery.

By a letter to the veteran dated in May 1993, the RO 
requested that she provide any available service medical 
records.

By a statement dated in May 1993, the veteran stated that all 
available service medical records had been sent to the VA, 
and added that some of her service medical records were 
stolen from her automobile in August 1990.  A police report 
was attached.

In September 1993, the RO wrote to the National Personnel 
Records Center (NPRC) and requested service medical records 
dating from 1984.

In a February 1994 decision, the RO granted service 
connection for asthma, and for a vaginal cyst and uterine 
fibroid with abdominal hysterectomy.

In a February 1994 memorandum, the NPRC indicated that no 
additional service medical records were available.

In April 1994, the veteran submitted a claim for service 
connection for anxiety and depression due to service-
connected hysterectomy.

VA outpatient treatment records dated from 1994 to 1995 
reflect treatment for a variety of conditions.  A July 1994 
treatment note shows that the veteran reported a history of 
non-distinct chronic right upper extremity pain; she 
complained of tingling in her right hand.  On examination, 
there was full range of motion of both upper extremities, 
grip strength was full, there was no tenderness and no 
impingement, and an electromyography was negative; the 
diagnostic impressions were soft tissue strain and mild 
carpal tunnel syndrome.  Records from the mental hygiene 
clinic dated from 1994 to 1995 reflect periodic therapy for 
complaints of family stressors, including several deaths of 
family members, and diagnoses of anxiety and depression.  A 
November 1994 note from the hand clinic shows that the 
veteran complained of right shoulder pain, with no history of 
trauma or surgery.  On examination, there was impingement; 
the diagnostic assessment was impingement syndrome.  A March 
1995 treatment note shows that the veteran reported a three-
day history of low back pain; the diagnosis was lumbar 
strain.  A subsequent treatment note indicates that the 
veteran had a history of right shoulder bursitis and 
depression.  The veteran reported that her mother was sick 
and her aunt recently died.  The examiner noted that the 
veteran broke down crying secondary to stress in life (her 
mother was sick, her aunt died, and she was looking for a 
job).  The pertinent diagnoses were depression secondary to 
stress, and right shoulder bursitis.

By a statement dated in September 1994, the veteran asserted 
that an orthopedic examination should be performed with 
respect to her claimed disabilities of tendonitis of the 
right arm, lumbar spine disability, and residuals of 
bilateral stress fractures of the legs, and that a 
genitourinary examination should be performed with respect to 
her claimed bladder dysfunction.

At a December 1994 VA psychiatric examination, the veteran 
complained of depression, which she said she felt keenly as 
the anniversary of her son's death was approaching.  She said 
she received ongoing VA outpatient treatment for depression.  
The examiner noted that the claims file was not available, 
but said he had reviewed the veteran's medical chart.  On 
examination, there was no evidence of psychotic 
manifestations or organic deficits.  The Axis I diagnosis was 
dysthymia, primary type, and the Axis II diagnosis was 
passive aggressive personality traits.  The examiner opined 
that the veteran was marginally adjusted prior to military 
service, and apparently had some stressful experiences during 
service which might have contributed to her mood swings.  He 
stated that there was definite evidence of some depression 
which would require psychiatric attention.

At a January 1995 VA orthopedic examination, the veteran 
reported low back problems since 1986.  She said she 
developed back pain insidiously during service.  She stated 
that she had occasional back pain since that time, and it 
increased after she underwent a hysterectomy in 1992.  She 
also reported that she incurred stress fractures or shin 
splints during service; she said that currently if she 
overexerted herself by running or walking, her symptoms 
increased, but otherwise she had no symptoms or problems.  
She reported a history of chronic tendonitis of the right 
shoulder which began during service.  She reported 
intermittent treatment for such, and said she was currently 
being treated for carpal tunnel syndrome.  The examiner noted 
that an X-ray study of the lumbar spine showed minimal 
degenerative facet changes in the lower lumbar area, with no 
other abnormalities.  An X-ray study of both tibias was 
within normal limits.  The diagnostic impressions were as 
follows:  suspicion of a mild case of supraspinatus 
tendonitis of the right shoulder, causing some degree of 
impingement syndrome, and questionable symptoms compatible 
with carpal tunnel syndrome on the right, with no hard 
findings; chronic mechanical low back pain, with no disc or 
radicular symptoms, and shin splints by history, with a 
normal examination.

At a January 1995 VA genitourinary examination, the veteran 
reported a history of a hysterectomy and complained of 
urinary incontinence, with a component of stress.  She 
reported nocturia three times nightly.  She complained of 
urgency symptoms and stress incontinence.  She stated that 
she voided every two hours; and denied incontinence which 
required the use of pads or appliances.  The examiner 
diagnosed stress incontinence by history, and recommended 
that an evaluation be done by the women's clinic.

A VA hospital discharge summary shows that the veteran was 
hospitalized in February 1995 for asthma; on admission, the 
examiner noted that the veteran had a history of depression 
and tendonitis and was being treated for depression in the 
mental hygiene clinic.  The veteran related that she buried 
her sister the previous day, next to her son, and the 
memories really depressed her.  The examiner noted that the 
veteran was admitted with positive emotional complaint and 
depression.

In a May 1995 decision, the RO denied service connection for 
tendonitis of the right shoulder and right arm, a back 
disability, residuals of stress fractures of the legs, and 
bladder dysfunction.  The veteran was notified of this 
decision by a letter dated May 11, 1995.

By a statement received in June 1995, the veteran asserted 
that she had a current psychiatric disorder which was 
incurred either on a direct basis, a presumptive basis, or 
was secondary to service-connected status post hysterectomy.

A June 1995 VA outpatient treatment record shows that the 
veteran was treated for improving impingement syndrome of the 
right shoulder.  A July 1995 treatment note from the Women's 
Health Center shows that the veteran reported urinary stress 
incontinence; the diagnostic assessments were a routine 
gynecological examination and menopausal symptoms.

In November 1995, the veteran submitted a VA Form 9 with 
respect to the issues of service connection for tendonitis of 
the right shoulder and right arm, a back disability, 
residuals of stress fractures of the legs, and bladder 
dysfunction.  She asserted that she incurred a right shoulder 
disability during service, and that such had been variously 
diagnosed since service.  She also asserted that she had low 
back pain since separation from service, and had current 
residuals of in-service shin splints.  She claimed that she 
had stress bladder incontinence and depression due to her 
service-connected status post hysterectomy.  She cited 
several articles from medical literature for the proposition 
that depression is a common side effect of hysterectomy.

In a January 1996 decision, the RO denied service connection 
for a psychiatric disorder.  The veteran was notified of this 
decision by a letter dated March 5, 1996.

VA medical records dated from 1996 to 1998 reflect treatment 
for a variety of conditions, but are negative for treatment 
of a right shoulder and arm disability, a  back disability, a 
bilateral leg disability, a bladder condition, or a 
psychiatric disorder.

By a statement dated in January 1997, the veteran's 
representative asserted disagreement with the RO's denial of 
service connection for a psychiatric disorder.

On February 24, 1997, the RO issued a statement of the case 
on the issues of service connection for tendonitis of the 
right shoulder and right arm, a back disability, residuals of 
stress fractures of the legs, bladder dysfunction, and a 
psychiatric disorder.

On March 3, 1997, the RO received a VA Form 9 from the 
veteran relating to the issues of tendonitis of the right 
shoulder and right arm, a back disability, residuals of 
stress fractures of the legs, bladder dysfunction, and a 
psychiatric disorder.  Another VA Form 9 was received from 
the veteran on these issues on March 18, 1997.

Private medical records dated in December 1997 from the 
Henrico Doctors' Hospital reflect that the veteran presented 
with complaints of a cold and shortness of breath and 
bronchospasm.  She was treated for pulmonary conditions, and 
the discharge diagnoses included anxiety and depression.  On 
discharge, she was transferred to a VA hospital.

By a statement dated in November 1998, the veteran reported 
that her brother was recently killed, which depressed her 
very much.  She related that her son was killed in 1993, her 
sister died in 1995, and another brother died in 1996.

II.  Analysis

A.	Timeliness of the Appeals for Service Connection 

The Board, in compliance with the analysis set forth in the 
June 1999 Court decision, has reviewed the preliminary issues 
of timeliness of appeals for service connection.

With respect to the issues of service connection for 
tendonitis of the right shoulder and right arm, a back 
disability, residuals of stress fractures of the legs, and 
bladder dysfunction, the Board notes that such issues were 
denied in a May 1995 RO decision; the veteran was notified of 
this decision by a letter dated in May 1995.  In November 
1995, the veteran filed a related VA Form 9 (substantive 
appeal form), and the Board construes such form as a notice 
of disagreement as to these issues, and finds it timely.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In February 1997, 
the RO issued a statement of the case on the issues of 
service connection for tendonitis of the right shoulder and 
right arm, a back disability, residuals of stress fractures 
of the legs, and bladder dysfunction.  In March 1997, the 
veteran submitted two related VA Forms 9 (substantive 
appeals) as to these issues, and the Board finds that the 
appeals as to these issues have been perfected.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The RO denied service connection for a psychiatric disorder 
in a January 1996 decision; the veteran was notified of this 
decision by a letter dated in March 1996.  By a statement 
dated in January 1997, the veteran's representative asserted 
disagreement with the RO's denial of service connection for a 
psychiatric disorder.   The Board construes such form as a 
notice of disagreement as to this issue, and finds it timely.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In February 1997, 
the RO issued a statement of the case on the issue of service 
connection for a psychiatric disorder.  In March 1997, the 
veteran submitted two related VA Forms 9 as to this issue, 
and the Board finds that the appeal as to this issue has been 
perfected.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.

In sum, all appeals for service connection are timely, and 
the Board will next address the related claims for service 
connection.

B.	Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis and psychoses, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Personality disorders are not disabilities for VA 
compensation purposes and may not be service connected.  38 
C.F.R. § 3.303(c).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran claims service connection for tendonitis of the 
right shoulder and arm, a back disability, residuals of 
stress fractures of the legs, bladder dysfunction, and a 
psychiatric disorder.  Her claims present the threshold 
question of whether she has met her initial burden of 
submitting evidence to show that her claims are well 
grounded, meaning plausible.  If she has not presented 
evidence that her claims are well grounded, there is no duty 
on the part of the VA to assist her with her claim, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

1.  Tendonitis of the Right Shoulder and Arm

The veteran's claim for service connection for tendonitis of 
the right shoulder and arm is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claim.  38 U.S.C.A. § 5107(a).  

Initially, the Board notes that there are no available 
service medical records from the veteran's 1984 period of 
active duty for training.  Service medical records from the 
veteran's 1985-1992 period of active duty show that she was 
episodically treated for complaints of right shoulder and 
right arm pain which was variously diagnosed as tendonitis, 
possible tendonitis, status post tendonitis, and questionable 
tendonitis.  In November 1990, the veteran complained of 
right shoulder pain and right upper arm pain; the examiner 
indicated that he was unable to substantiate the veteran's 
subjective complaints with objective findings.  On orthopedic 
consultation in February 1991, the veteran reported right 
upper extremity pain of the arm versus the elbow in November 
1990, and complained of pain with activity.  The examiner 
indicated that there were multiple complaints without 
physical findings, and recommended that the veteran resume 
physical activities.  The veteran's physical profile (PULHES) 
included U-1 (normal) for the upper extremities.

In a report of medical history completed in September 1992 
for the service separation examination, the veteran denied a 
history of a painful or "trick" shoulder or elbow.  She 
reported a history of swollen or painful joints, arthritis, 
rheumatism or bursitis; the reviewing examiner noted that the 
veteran reported a history of tendonitis and weakness of the 
right shoulder.  On medical examination performed for 
separation purposes in September 1992, the veteran's upper 
extremities were clinically normal.  No disqualifying defects 
were found, and the veteran's physical profile (PULHES) 
included U-1 for the upper extremities. 

Post-service medical records reflect that on VA examination 
in December 1992, there was no deformity or point tenderness 
of right shoulder.  An X-ray study of the right shoulder was 
normal.  The pertinent diagnosis was likely muscular shoulder 
pain versus mild osteoarthritis of the right shoulder.  A 
July 1994 VA outpatient treatment record shows that the 
veteran reported a history of non-distinct chronic right 
upper extremity pain; she complained of tingling in her right 
hand.  The diagnostic impressions were soft tissue strain and 
mild carpal tunnel syndrome.  In November 1994, she was 
diagnosed with impingement syndrome.  A subsequent treatment 
note indicates that the veteran had a history of right 
shoulder bursitis and depression; the diagnosis was right 
shoulder bursitis.  At a January 1995 VA examination the 
diagnostic impressions were suspicion of a mild case of 
supraspinatus tendonitis of the right shoulder, causing some 
degree of impingement syndrome, and questionable symptoms 
compatible with carpal tunnel syndrome on the right, with no 
hard findings.  A June 1995 VA outpatient treatment record 
shows that the veteran was treated for improving impingement 
syndrome of the right shoulder.

The current right shoulder/arm disability appears to be the 
same problem the veteran had in service.  Evidence supporting 
service connection includes the frequency of shoulder 
problems in service, and the diagnoses of tendonitis, 
suggesting a chronic condition, and the post-service evidence 
of a similar right shoulder disability.  The veteran's upper 
extremities were clinically normal on separation medical 
examination, and this is not supportive of the claim.  The 
Board notes that the veteran has given credible statements 
that her shoulder symptoms have persisted over the years 
since service.

With due regard to the benefit-of-the doubt rule, the Board 
finds that continuity of symptomatology of a right shoulder 
and arm disability, which was noted in service, is 
demonstrated from the time of active duty to the present.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  The veteran's current tendonitis of 
the right shoulder and arm was incurred in service, and 
service connection is warranted.  [The Board notes that the 
veteran's current carpal tunnel syndrome was not shown in 
service and has not been medically linked with service, and 
hence service connection is not warranted for this condition.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Caluza, supra.]

2.  Service connection for Residuals of Stress Fractures 
of the Legs

The veteran's service medical records show that in 1985 and 
1988, she was given physical profiles for bilateral leg pain 
secondary to tibia stress reaction.  A December 1990 bone 
scan showed that the veteran was examined to rule out a 
stress fracture of the tibia; the diagnostic impression was 
that there was no evidence of stress fracture or stress 
periosteal reaction.  The examiner opined that the activity 
in the right proximal posterior tibia might represent an 
entesopathy at the insertion sites of the hamstring 
musculature.  A January 1991 treatment note shows that a bone 
scan report, an X-ray study and an orthopedic examination did 
not reveal a stress fracture of the left tibia.  The examiner 
stated that the veteran's subjective complaints could not be 
substantiated with his objective findings.  The diagnosis was 
no abnormality of the left tibia according to the present 
examination.  In February 1991, the veteran reported a 
history of a left tibial stress fracture in 1985, and said 
she now had no significant symptoms.  The examiner indicated 
that there were multiple complaints without physical 
findings, and recommended that the veteran resume physical 
activities.  The veteran's physical profile (PULHES) included 
L-1 (normal) for the lower extremities.  A February 1991 
physical profile noted that the veteran was permitted to 
resume activities, and had resolved tibial stress fractures.  

In July 1991, the veteran complained of chronic bilateral leg 
pain, said her profile had been lifted earlier that year, and 
requested that the profile be reinstated.  The diagnosis was 
chronic leg pain.  On orthopedic consultation in July 1991, 
the veteran complained of bilateral leg pain.  A July 1991 
bone scan was performed to rule out stress fractures; the 
diagnostic impression was no evidence of stress fractures, 
with no significant change from the prior study in December 
1990.  An August 1991 orthopedic clinic note shows that the 
examiner reviewed the bone scan, and stated that there was no 
evidence of a stress fracture on X-ray study or bone scan, 
and indicated that there was no reason for the veteran to be 
placed on a physical profile.  In a report of medical history 
completed in September 1992, the reviewing examiner noted 
that the veteran reported a history of bilateral shin 
splints.  On medical examination performed for separation 
purposes in September 1992, the veteran's lower extremities 
were clinically normal.  No disqualifying defects were found, 
and the veteran's physical profile (PULHES) included L-1 for  
lower extremities.  

At a December 1992 VA general medical examination, the 
veteran reported that during basic training in 1984, she 
experienced anterior leg pain after walking in sand, and 
subsequently experienced pain with physical training.  She 
stated that the condition was currently not bothersome with 
her usual activity including walking, and said she had 
exacerbations primarily with strenuous exercise.  The 
pertinent diagnosis was status post shin splints/questionable 
stress fractures of the lower legs with recurrence on 
vigorous exercise.  At a January 1995 VA orthopedic 
examination, the veteran reported that she incurred stress 
fractures or shin splints during service; she said that 
currently if she overexerted herself by running or walking, 
her symptoms increased, but otherwise she had no symptoms or 
problems.
Clinical examination and X-rays were normal.  The diagnostic 
impression was shin splints by history, with a normal 
examination.  The Board notes that a mere notation of 
"history," without a diagnosis of a current related 
disability, is insufficient for service connection.  Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet.App. Dec. 29, 1999).  
Without medical evidence of a current disability, the claim 
for service connection cannot be well grounded.  Caluza, 
supra.

The veteran has asserted that she has residuals of stress 
fractures of the legs from her period of active service.  As 
a layman, she is not competent to render an opinion regarding 
diagnosis or etiology, and her statements do not serve to 
make her claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that she has current residuals of stress fractures 
of the legs which began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

The veteran has not presented medical evidence of current 
residuals of stress fractures of the legs as required for a 
well-grounded claim, and without such evidence, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

3.  Service connection for a Back Disability, Bladder 
Dysfunction, and a Psychiatric Disorder 

Service medical records from the veteran's period of active 
duty are negative for  diagnoses of bladder dysfunction or a 
psychiatric disorder.  She was periodically treated for 
complaints of back pain, but in November 1990 and in February 
1991, an examiner indicated that he was unable to 
substantiate the veteran's subjective complaints with 
objective findings.  The veteran's spine, genitourinary 
system, and psychiatric system were all listed as clinically 
normal on separation medical examination in September 1992.  
In a September 1992 report of medical history, the veteran 
denied a history of recurrent back pain, depression or 
excessive worry, and nervous trouble.

There is no evidence of arthritis of the back or a psychosis 
within the year after service, as required for a presumption 
of service incurrence.

Post-service medical records from Walter Reed Army Medical 
Center reflect that the veteran underwent a total vaginal 
hysterectomy in November 1992.  The discharge summary shows 
that the veteran reported a history of urinary tract 
infections, but had no current genitourinary symptoms.  She 
later complained of short spurts of urine with coughing, and 
a history of urinary tract infection.  

Post-service VA medical records reflect treatment for 
anxiety, adjustment disorder, and depression.  The first 
diagnosis of a psychiatric disorder is dated in January 1993, 
when a provisional diagnosis of major depressive episode 
versus organic mood disorder (steroid treatment) was 
indicated.

At a December 1992 VA examination, the veteran reported a 
single episode of urinary retention in 1989 secondary to 
uterine fibroids, and said she now had no genitourinary 
complaints following a hysterectomy for fibroids with 
associated urinary frequency.  On examination, the examiner 
indicated that the veteran was currently asymptomatic and had 
no urinary incontinence.  

At another December 1992 VA examination, the veteran 
complained of back pain; on examination, there was no point 
tenderness, atrophy, or swelling of lumbar spine.  The 
pertinent diagnosis was muscular low back pain rule out 
osteoarthritis.  An X-ray study of the lumbar spine was 
normal.

At a December 1992 VA gynecological examination, the veteran 
reported stress incontinence, and said she had a hysterectomy 
in November 1992.  She reported a history of questionable 
stress incontinence prior to surgery but was now 
asymptomatic.  The diagnosis was uterine fibroids, now 
removed, status post total abdominal hysterectomy for 
fibroids in November 1992, with no evidence of disability 
from surgery.

A December 1993 treatment note shows that the veteran 
reported an acute onset of back pain and muscle spasm; a 
diagnosis was not indicated.  A March 1995 treatment note 
shows that the veteran reported a three-day history of low 
back pain; the diagnosis was lumbar strain.

At a December 1994 VA psychiatric examination, the Axis I 
diagnosis was dysthymia, primary type, and the Axis II 
diagnosis was passive aggressive personality traits.  The 
examiner opined that the veteran was marginally adjusted 
prior to military service, and apparently had some stressful 
experiences during service which might have contributed to 
her mood swings.  The Board finds that the doctor's opinion 
is speculative in nature, and is based on the veteran's self-
reported history.  Tirpak, supra.

At a January 1995 VA orthopedic examination, the veteran 
reported low back problems since 1986.  An X-ray study of the 
lumbar spine showed minimal degenerative facet changes in the 
lower lumbar area, with no other abnormalities. The 
diagnostic impression was chronic mechanical low back pain, 
with no disc or radicular symptoms.

At a January 1995 VA genitourinary examination, the veteran 
reported a history of a hysterectomy and complained of 
urinary incontinence, with a component of stress. The 
examiner diagnosed stress incontinence by history.  A July 
1995 treatment note from the Women's Health Center shows that 
the veteran reported urinary stress incontinence; the 
diagnostic assessments were a routine gynecological 
examination and menopausal symptoms.

A review of the medical evidence shows that there is current 
medical evidence of a low back disability, and a psychiatric 
disorder, specifically depression.  The medical records show 
that the veteran has reported urinary stress incontinence, 
but the most recent VA examination indicated a diagnosis of 
stress incontinence by history only.  No other current 
bladder disorder is demonstrated.  As noted, a mere notation 
of "history," without a finding of current disability, is 
insufficient for service connection.  Sanchez-Benitez, supra.

The veteran has asserted that she incurred a chronic back 
disability during active service, and has asserted that she 
incurred chronic bladder dysfunction and a chronic 
psychiatric disorder either during service or as a result of 
her service-connected status post hysterectomy.  As a layman, 
she is not competent to render an opinion regarding diagnosis 
or etiology and her statements do not serve to make her claim 
well grounded.  Espiritu, supra.  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that her current back disability, 
history of stress incontinence, and psychiatric disorder 
began in service, does not constitute competent medical 
evidence of causality as required for a well-grounded claim.  
LeShore, supra.  References by the veteran's representative 
to medical articles do not constitute medical evidence of 
causality for a well-grounded claim in the veteran's own 
case, as this general information does not directly link the 
veteran's psychiatric disorder to her service-connected 
status post hysterectomy.  Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In sum, the veteran has not submitted competent medical 
evidence of a current bladder disorder, and even if such 
existed she has not submitted medical evidence linking such 
to service or to an established service-connected condition.  
She also has not submitted competent medical evidnece linking 
current back and psychiatric disorders with service or with 
an established service-connected disability.  Without 
competent medical evidence as described above, the claims for 
service connection are implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Libertine, supra; 
Caluza, supra.


ORDER

The appeals for service connection for tendonitis of the 
right shoulder and right arm, a back disability, residuals of 
stress fractures of the legs, bladder dysfunction, and a 
psychiatric disorder, are timely.

Service connection for tendonitis of the right shoulder and 
right arm is granted.

Service connection for a back disability, residuals of stress 
fractures of the legs, bladder dysfunction, and a psychiatric 
disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

